Citation Nr: 1801506	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-33 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for psoriasis (also claimed as skin condition) as secondary to the service-connected disability of left knee chondromalacia with arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for left knee instability.

3.  Entitlement to an evaluation in excess of 10 percent for right knee instability.

4.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with arthritis.

5.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia with arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In his September 2017 VA Form 9, the Veteran appealed the above referenced claims and requested a hearing before a Veterans Law Judge (VLJ).  In November 2017 the Veteran submitted a letter indicating that he wished to withdraw his appeal and cancel his scheduled hearing.  See November 2017 Statement in Support of Claim.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1979 to October 1983.

2.  On November 2, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 
38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


